Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Application filed December 03, 2019.
Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barsness (U.S. Patent Application No. 2018/0121448).

Regarding Claim 1, Barsness discloses a computer implemented method comprising: 
receiving, by a first compute node, data for transmission as streaming data on a network connected to the first compute node and a database (par [0033], [0040], [0116], Barsness); 
assembling, by the first compute node, a body portion of a tuple to include the data (par [0089], Barsness – tuple contains a body portion for data); 
assembling, by the first compute node, a header portion of the tuple to include a database statement that identifies a change to be made by the database to an aspect of the database in a format that is identifiable by the database (par [0076-0077], [0089], [0138-0141], Barsness – tuple contains a header portion); and 
transmitting, by the first compute node, the tuple having the header portion thereof and the body portion thereof on the network as streaming data with the header and body portions of the tuple being directed to the database (par [0076-0077], [0089], [0138-0141], [0156], Barsness). 

Regarding Claim 2, Barsness discloses the method of claim 1, wherein the database statement includes an alter statement that instructs the database to make an alteration to a table of the database to accommodate the data (par [0138-0141], Barsness – modify data command can delete, edit, etc.). 

Regarding Claim 3, Barsness discloses the method of claim 2, further comprising receiving an indication from a user interface to include the alter statement in the tuple (par [0138-0139], Barsness – modify data command initiated by a user). 

par [0138-0142], Barsness).

Regarding Claim 5, Barsness discloses the method of claim 1, wherein the database statement includes an optimization hint that instructs the database to make an alteration to an access plan (par [0140-0141], Barsness). 

Regarding Claim 6, Barsness discloses the method of claim 5, further comprising receiving an indication from a user interface to include the optimization hint in the tuple (par [0140-0141], Barsness). 

Regarding Claim 7, Barsness discloses the method of claim 5, further comprising receiving an indication from an application associated with the data to include the optimization hint in the tuple (par [0140-0142], Barsness). 

Regarding Claim 8, Barsness discloses the method of claim 1, wherein the transmitting of the tuple includes transmitting the tuple to a second compute node en route to the database (par [0034], [0088], Barsness). 

Claims 10-14 contain similar subject matter as claims 1-3 and 5-6 above; and are rejected under the same rationale.

Regarding Claim 15, Barsness discloses the computer usable program product of claim 10, wherein the stored program instructions are stored in a computer readable storage device in a data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system (par [0167], Barsness). 

Claims 17-20 contain similar subject matter as claims 1-3 and 5 above; and are rejected under the same rationale.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barsness (U.S. Patent Application No. 2018/0121448) in view of Cook (U.S. Patent Application No. 2018/0020045).


Regarding Claim 16, Barsness discloses the computer usable program product of claim 10, wherein the stored program instructions are stored in a computer readable storage device in a server data processing system, and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (par [0166], Barsness).
However, Barsness is not as detailed with respect to program instructions to meter use of the computer usable code associated with the request; and program instructions to generate an invoice based on the metered use.
On the other hand, Cook discloses program instructions to meter use of the computer usable code associated with the request; and program instructions to generate an invoice based on the metered use (par [0099], Cook – use of the code data may be metered, and based on the metered use, an invoice is generated that includes a bill fee specifying compensation for the usage of the code data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cook’s teachings into the Barsness system. A skilled artisan would have been motivated to combine in order to better manage code origination data; thereby allowing for the code data to be performed as efficiently as possible.


Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: assembling the header portion to include an indicator that is configured to be recognizable by the database as an indication that the header includes the database statement.



Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571)272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
November 20, 2021

/CHELCIE L DAYE/Primary Examiner, Art Unit 2161